DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 06/10/2022, with respect to the Objections to Claims 3 and 7 and Rejections under 112(a) of Claims 3, 4, and 15, have been fully considered and are persuasive.  The Objections to Claims 3 and 7 and Rejections under 112(a) of Claims 3, 4, and 15 has been withdrawn. 
Applicant's arguments in regards to the rejections under U.S.C. 101 and 102, and the rejections of Claim 11 and 12 under 112(a) filed 06/10/2022 have been fully considered but they are not persuasive. 
	Regarding the rejections under 101, Applicant argues that the method of Claim 11 is patent eligible due to being an improvement to a computer, which the Examiner disagrees with. While Applicant cites the last paragraph of Pg. 11 of the 2019 PEG to evidence why their Claims are patent eligible, the rest of the paragraph that starts Pg. 12 further states that generic computer components used to implement a method do not demonstrate an integration of a judicial exception into a practical application. Further, as written, the claims merely discuss a known idea of eliminating outliers from a dataset, and the new addition of reporting the data is merely displaying a result of a method, and is routine extra-solution activity under Berkheimer. Therefore, the rejections under U.S.C. 101 are maintained, and have been updated to meet the new claim language. 
	Regarding the rejection under 102, Applicant argues that the previously applied art of Liu does not teach removing high frequency outputs, merely the lower noise outputs, which the Examiner disagrees with. Liu teaches the usage of high frequency noise reduction processing as a method of improving the signal quality (see at least Para. 0067 of Liu). Further issues occur in the amended claim limitation “rejection segments having a signal level that is substantially higher than other segments…” A 112(b) rejection must be added as “substantially” is not a word that provides definitive meaning to how much higher the rejected signals must be the other segments (10%, 20%, 50%?). The Examiner still believes that Liu meets this limitation, as Liu inherently finds these values substantially high enough to remove from the signal. For these reasons the Examiner is maintaining their position in the previous rejection. However, the amended limitation “capturing a sequence of video images of the patient; extracting a plurality of signal segments in a time-domain form from the sequence of video images, for a defined time-period” does overcome the 102 rejection as Liu does not teach the gathering of the pulse data from a sequence of video images. However, as the 103 rejections of Claim 9 and 10 in view of Liu and Devries teach the aforementioned limitations, and was not contested by the Applicant, the rejection is being rolled up.
	Regarding the rejections of Claims 11 and 12 under 112(a), the Applicant asserts that the usage of the word circuitry/processing chain can be used interchangeably as they mean the same functional language, which the Examiner agrees with. However, the rejection was made for the complete phrases, i.e. “signal extraction circuit”, “selection circuit”, etc. The Applicant seems to be arguing that these components are a part of the processing chain, but the issues arises that since these components named, it implies that each has a separate purpose/programming outside of just generic processing components, or that something distinct separates each component. Hence, the Examiner moved forward with Examination that the components are merely generic processors performing the method, which the Applicant seems to be asserting as well. Therefore, the rejections under U.S.C. 112(a) for Claims 11 and 12 are being maintained. 
	Regarding the rejections under U.S.C. 112(b), arguments as to the definiteness of “high maximum signal” are not commensurate with the scope of the claims. The Applicant argument is based on a comparison to another value, which was not present in the originally rejected claim as only the high maximum signal level was mentioned. The Examiner notes that this is now moot do to the amendments, but as mentioned in the Examiner’s arguments above in relation to the 102 rejection, the newly added limitation “substantially” now requires an additional 112(b) rejection. The word “substantially” is not defined, i.e. one of ordinary skill in the art would not be aware of what concretely met the limitation of being “substantially” higher. Therefore, the Claims are still rejected under 112(b). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 12 identify various types of circuits arranged for different purposes (signal extraction circuit, selection circuit, conversion circuit, and combining circuit in Claim 11, and a time-averaging circuit in Claim 12). The Applicant’s Specification at no point mentions any circuitry defined by the specific terminology mentioned above (selection, conversion), nor does it describe how this specific circuitry is arranged to perform the specific tasks associated with Claims 11 and 12. Therefore, Claims 11 and 12 are rejected for failing to comply with the written description requirement. The Examiner will be moving forward with examination assuming that these tasks are run on generic processing components. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the aforementioned claims cite the limitation “substantially higher” which renders the Claims indefinite. One of ordinary skill in the art would not be apprised as to what this limitation requires, as it is unclear exactly when a higher signal level crosses the threshold of being “substantially higher” than other signals it is higher than. The Examiner is moving forward with Examination interpreting that any high signal rejected is substantially higher, as clearly the inventor in those cases determined that the higher signal level was high “to a significant extent” if it was rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more.

Step 1: Independent Claims 1 and 11 recite a method and a system containing processing components. Thus, they are directed to statutory categories of invention.

Step 2A, Prong 1: 
Claims 1 and 11 recite the following limitations:
selecting a subset of the plurality of signal segments from the sequence of video images
wherein the selecting comprises rejecting segments having a signal level that is substantially higher than other segments of the plurality of signal segments
converting at least the subset to produce a plurality of transformed signal segments
combining the at least the subset of the plurality of transformed signal segments to produce a combined signal segment
processing the combined signal segment to determine the physiological information, wherein the physiological information corresponds to a vital sign of the patient 
	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e. using pen and paper. With a plurality of measurements for a signal, a human could reasonably point out spikes on the signal, erase them, and put the signals back end to end. Thus, the claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas.
	While it is the Examiner’s belief that the BRI of “converting” does not require any mathematical transformation, even if it did that would merely fall under the ‘mathematical concepts” grouping of abstract ideas.

	Step 2A, Prong 2:
	Claim 1 and 11 recite the following additional Claim elements
reporting the physiological information
	Claim 11 recites the following additional elements:
circuitry required to obtain the signals and process them according to the method steps listed in Prong 1
	Claim 13 recites the following addition Claim elements:
non-transitory computer-readable medium comprising program code
	Electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  Examiner notes that the limitations of Claim 1 do not require the signals to be received electronically, just that the action of doing so is merely insignificant pre-solution activity.
	Claim 11’s recitation of circuitry is merely reciting it at a high level of generality, and used to carry out the steps of the method. In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
	Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
	For the "electrically receiving..." step that was considered insignificant extra-solution activity in Step 2A Prong Two, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence supports such a determination: 
electronically receiving a plurality of measurements of physiological variables for a patient, the plurality of measurements being acquired over a time span
(See MPEP 2106.05(d) II. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
	For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.
	Dependent Claims:
	Claims 2-8 and 12 further limit the abstract idea by introducing limitations which are indicative of mathematical concepts (averaging/combining data sets, running interpolations, etc).
	Claims 9/10 merely recites that the signals are obtained using remote plethysmography. The sensors are recited at a high level of generality and are merely being used in its intended manner to gather data. The remote PPG/patch is being used as a tool to carry out the data acquisition.  Even when viewed as a whole in combination with independent claim 1, the sensors in claim 9/10 fails to add significantly more to the abstract idea.
	Claim 13 merely adds additional computer components that are, as mentioned in the analysis to Step 2A Prong 2, merely cited at a high level of generality as tools to carry out the method (See MPEP 2106.05(f)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160045117 awarded to Liu et al, hereinafter Liu, in view of U.S. Patent Publication 20170249445 awarded to Devries et al, hereinafter Devries.
Regarding Claims 1 and 9, Liu teaches a method of extracting a plurality of signal segments in a time-domain form (abstract), for a defined time-period (Para. 0013); selecting a subset of the plurality of signal segments, wherein the selecting comprises rejecting segments having a signal level that is substantially higher than other segments of the plurality of signal segments (Para. 0040 discusses the usage of thresholds to process and filter ECG signals, and Para. 0067 discusses high noise signals being removed); converting at least the subset to produce a plurality of transformed signal segments (Para. 0068); and combining the at least the subset of the plurality of transformed signal segments to produce a combined signal segment (Para. 0013 discusses outputting a plurality of heartbeats from an aggregation module based on whether or not the signal meets a quality threshold); processing the combined signal segment to determine the physiological information, wherein the physiological information corresponds to a vital sign of the patient (Para. 0009, “the aggregation module configured to provide a series of identified peaks representing heartbeats as an output based on detected peaks received from said plurality of analysis modules”), and reporting the physiological information (Para. 0078 discusses the outputting of the heart beat). Liu does not teach wherein the method wherein the extraction of the plurality of signal segments is performed using remote photoplethysmography.
However, in the art of detecting and processing biosignals, Devries teaches the usage of remote PPG to gather signals, and that both PPG and EKG sensors are capable of obtaining a heart rate/pulse profile (Para. 0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by Devries, i.e. by using remote PPG as the sensing system to obtain the signals of Liu, as it is a simple substitution of one known heart rate detection sensor for another. 

Regarding Claim 2, Liu modified by Devries makes obvious the method of Claim 1, wherein the selecting comprises rejecting segments having a maximum signal level greater than a threshold (Liu Para. 0043 discusses rejecting portions of a signal based on whether a peak crosses a threshold).

Regarding Claim 5, Liu modified by Devries makes obvious the method of Claim 1, wherein the conversion is performed using an auto-correlation function (Liu Paras. 0131-0132).

Regarding Claim 10, Liu teaches the method of Claim 1. Liu does not teach wherein the method further comprises selecting at least one patch in the sequence of video images; and extracting the plurality of segments in a time-domain form from the at least one patch.
However, in the art of detecting and processing biosignals, Devries teaches the usage of patches to obtain biosignals (Para. 0039). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by Devries, i.e. by using a patch as the sensing system to obtain the signals of Liu, as it is a simple substitution of one known heart rate detection sensor for another.

Regarding Claim 11, Liu teaches a system for extracting a physiological information comprising: a signal extraction circuit, wherein the signal extraction circuit is arranged to extract a plurality of signal segments in a time-domain form, for a defined time-period (abstract, Para. 0013); a selection circuit, wherein the selection circuit is arranged to select a subset of the plurality of signal segments, wherein selecting comprises rejecting segments having a signal level that is substantially higher than other segments of the plurality of signal segments (Para. 0040 discusses the usage of thresholds to process and filter ECG signals, Para. 0067 discusses removing high signal noise); a conversion circuit, wherein the conversion circuit is arranged to convert at least the subset to produce a plurality of transformed signal segments (Para. 0068); and a combining circuit, wherein the combining circuit is arranged to combine the at least the subset of the plurality of transformed signal segments to produce a combined signal segment (Para. 0013 discusses outputting a plurality of heartbeats from an aggregation module based on whether or not the signal meets a quality threshold), wherein the physiological information is representative of a vital sign (abstract) processing the combined signal segment to determine the physiological information, wherein the physiological information corresponds to a vital sign of the patient (Para. 0009, “the aggregation module configured to provide a series of identified peaks representing heartbeats as an output based on detected peaks received from said plurality of analysis modules”), and reporting the physiological information (Para. 0078 discusses the outputting of the heart beat). Liu does not teach wherein the method wherein the extraction of the plurality of signal segments is performed using remote photoplethysmography.
However, in the art of detecting and processing biosignals, Devries teaches the usage of remote PPG to gather signals, and that both PPG and EKG sensors are capable of obtaining a heart rate/pulse profile (Para. 0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by Devries, i.e. by using remote PPG as the sensing system to obtain the signals of Liu, as it is a simple substitution of one known heart rate detection sensor for another. 

Regarding Claim 13, Liu teaches a computer program software product comprising computer code, stored on a non-transitory noncomputer-readable medium, wherein the computer code is configured, when executed on a processor (Para. 0018), to execute the method of Claim 1 (see rejection to Claim 1 above).

Claim 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160045117 awarded to Liu et al, hereinafter Liu, in view of U.S. Patent Publication 20170249445 awarded to Devries et al, hereinafter Devries, further in view of U.S. Patent Application 20170325698 awarded to Allec et al, hereinafter Allec. 
Regarding Claims 3, 4, and 15, Liu modified by Devries makes obvious the method of Claim 1. Liu does not teach wherein the selecting comprises weighting segments with weights having an inverse relationship to their signal level, wherein the inverse relationship is of the form of a power law, or wherein the inverse relationship is of the form of an inverse exponential.
However, in the art of biosignal processing, Allec teaches the usage of a weighting system against peaks to correct/adjust a signal and remove noise (Para. 0121). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by Allec, i.e. by using the weighting system of Allec in the signal processing of Liu, for the predictable purpose of using a known technique to improve similar devices in the same way. The usage of an inverse relationship, either as an inverse exponential or in the form of a power law, is merely obvious mathematical manipulation, and an obvious addition in view of Allec. Further, the Applicant admits starting on Page 7 Line 25 that these manipulations have no criticality, as it is stated any could be used in the alternative, and further goes on to give various examples of manipulating the weighting as suited for particular purposes. 

Claims 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160045117 awarded to Liu et al, hereinafter Liu, in view of U.S. Patent Publication 20170249445 awarded to Devries et al, hereinafter Devries, further in view of U.S. Patent 4938228 awarded to Righter et al, hereinafter Righter.
Regarding Claim 6, Liu modified by Devries makes obvious the method of Claim 1. Liu does not teach wherein the method further comprises extracting of a second plurality of signal segments in a time-domain form, for the defined time-period; selecting a second subset of the plurality of signal segments, wherein the selecting comprises rejecting segments having a signal level that is substantially higher than other segments of the second plurality of signal segments; converting the second subset to produce a second plurality of transformed signal segments; combining the second subset to produce a second combined signal segment; storing the combined signal segment and the second combined signal segment to produce a plurality of combined signal segments; and averaging the plurality of combined signal segments to produce a final combined signal.
However, in the art of processing biosignals, Righter teaches averaging successive corrected heart rate segments and storing them for future processing/averaging (Col. 6, Lines 37-45 and 55-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by Righter, i.e. by using the averaging method of Righter in the device of Liu, for the predictable purpose of using a known method to improve similar device in the same way. 

Regarding Claims 7, 8, and 12, Liu modified by Devries and Righter makes obvious Claim 6. Liu does not teach wherein the settings for the averaging of the plurality of combined signal segments are derived from a stored combined signal segment, or wherein the method further comprises performing an interpolation of the combined signal segment and the second combined signal segment.
However, in the art of signal processing, Righter teaches storing the combined averages, and pulling the combined averages to interpolate between the combined averages and new data (Col. 6, Lines 37-45 and 55-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by Righter, i.e. by using the averaging and interpolation methods of Righter in the device of Liu, for the predictable purpose of using a known method to improve similar device in the same way. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792